Citation Nr: 0004883	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  91-51 208	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased disability rating for 
bronchial asthma, currently rated as 30 percent disabling.

2.  Entitlement to an increased disability rating for 
residuals of a left knee injury, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to 
November 1990.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 1991 rating decision of the Los Angeles, 
California, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO assigned a 10 percent disability rating for the veteran's 
bronchial asthma, and a 0 percent, noncompensable, rating for 
residuals of an injury of his left knee.  In May 1992, and 
again in October 1996, the Board remanded the case to the RO 
for the development of additional evidence relevant to the 
veteran's claims.  In a September 1993 rating decision, the 
RO increased the rating for the veteran's left knee 
disability to 10 percent.  In a September 1999 rating 
decision, the RO increased the rating for the veteran's 
bronchial asthma to 30 percent.  The veteran has continued 
his appeals, and he is seeking ratings higher than 30 percent 
for bronchial asthma, and higher than 10 percent for a left 
knee disability.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The current manifestations of the veteran's bronchial 
asthma include results of pulmonary function tests, performed 
in July 1999, showing FEV-1 of 55 percent predicted.

3.  The veteran's service-connected left knee disability 
includes residuals of a tear of medial meniscus, and 
residuals of surgery, with partial medial meniscectomy.

4.  The residual manifestations of the left knee injury, 
status post surgery, include pain on motion of the knee, and 
difficulty squatting or kneeling.


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent disability rating for 
bronchial asthma have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.97, Diagnostic 
Code 6602 (1999).

2.  The criteria for a disability rating in excess of 10 
percent for a left knee injury with medial meniscal tear, 
status post partial medial meniscectomy, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.2, 4.7, 
4.10, 4.40, 4.41, 4.45, 4.59, 4.71a, Diagnostic Codes 5259, 
5260 (1999


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Bronchial Asthma
A person who submits a claim for veteran's benefits has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has defined a well 
grounded claim as a plausible claim; one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran appealed the rating that the RO initially 
assigned for his service-connected bronchial asthma.  The 
Court has established that when a claimant was awarded 
service connection for a disability, and the claimant 
subsequently appealed the RO's initial assignment of the 
rating for those disabilities, the claim is well grounded, as 
long as the rating schedule provides for a higher rating and 
the claim remains open.  Shipwash v. Brown, 8 Vet. App. 218 
(1995).  The Board finds that the veteran's claim for an 
increased rating for his asthma is a well grounded claim.

When a veteran has presented a well grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), VA has a duty 
to assist the veteran in the development of his claim.  
38 U.S.C.A. § 5107(a) (West 1991).  The Board finds that the 
facts relevant to the veteran's claim for an increased rating 
for bronchial asthma have been properly developed, such that 
VA has satisfied its statutory obligation to assist the 
veteran in the development of that claim.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (1999).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. § 4.2 (1999).  
Nevertheless, the present level of disability is of primary 
concern, and the past medical reports do not have precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  An evaluation of the level of disability present 
also includes consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of symptoms on the 
functional abilities.  38 C.F.R. § 4.10 (1999).  Where there 
is a question as to which of two ratings shall be applied, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  38 C.F.R. § 4.7 (1999).

While the veteran's appeal for a higher rating for bronchial 
asthma was pending, revised criteria for rating respiratory 
disorders, including asthma, became effective.  See 61 Fed. 
Reg. 46,720 (1996) (codified at 38 C.F.R. Part 4, effective 
October 7, 1996).  In an October 1996 remand, the Board 
instructed the RO to consider the veteran's increased rating 
claim in light of the changes in the rating schedule.  A 
supplemental statement of the case issued in September 1999 
reflects that the RO considered the revised rating schedule.  
The Court has held that when a law or regulation changes 
after a claim has been filed, but before the administrative 
appeal 

process has been concluded, the version most favorable to the 
appellant applies.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The Board finds that the revised rating criteria are 
more favorable to the veteran's appeal; therefore, the Board 
will apply those criteria.  Under the revised rating 
schedule, bronchial asthma is rated as follows:

FEV-1 less than 40-percent predicted, or; 
FEV-1/FVC less than 40 percent, or; more 
than one attack per week with episodes of 
respiratory failure, or; requires daily 
use of systemic (oral or parenteral) high 
dose corticosteroids or immuno-
suppressive medications
  ................................................. 100 percent

FEV-1 of 40- to 55-percent predicted, or; 
FEV-1/FVC of 40 to 55 percent, or; at 
least monthly visits to a physician for 
required care of exacerbations, or; 
intermittent (at least three per year) 
courses of systemic (oral or parenteral) 
corticosteroids  .......... 60 percent

FEV-1 of 56- to 70-percent predicted, or; 
FEV-1/FVC of 56 to 70 percent, or; daily 
inhalational or oral bronchodilator 
therapy, or; inhalational anti-
inflammatory medication  .................... 30 
percent

FEV-1 of 71- to 80-percent predicted, or; 
FEV-1/FVC of 71 to 80 percent, or; 
intermittent inhalational or oral 
bronchodilator therapy  ........................... 10 
percent

38 C.F.R. § 4.97, Diagnostic Code 6602 (1999).

The veteran's service medical records reflect that, in June 
1989, he had emergency room treatment for shortness of 
breath, wheezing, and tightness of the chest.  He was found 
to have asthma.  He was placed on daily medication, including 
inhalers.  A December 1989 medical board report indicated 
that, on three occasions in 1989, the veteran received 
emergency room treatment for asthma, with intravenous 
medication and corticosteroids.  He also received emergency 
room treatment in April 1990.  Treatment notes from May 1990 
indicated that the veteran had had four episodes of 
bronchospasm in one year.

VA outpatient treatment notes from 1991 through 1996 reflect 
that the veteran continued on medication for asthma.  On VA 
medical examination in January 1991, pulmonary function tests 
showed FEV-1 of 80 percent predicted, and FEV-1/FVC of 69 
percent.  The veteran received emergency room treatment, with 
an intravenous bronchodilator, in January 1991.  In April 
1991, the veteran wrote that he took oral medication for his 
asthma two times per day.

On VA examination in January 1997, pulmonary function tests 
showed FEV-1 of 73 percent predicted, and FEV-1/FVC of 69 
percent.  On VA examination in July 1999, the veteran 
reported that he had asthmatic episodes, but that such 
episodes did not occur often.  He reported that he took 
Theodur two times per day, although not every day.  He 
indicated that he occasionally used an Albuterol inhaler.  He 
reported that he had wheezing mainly when he felt stressed.  
On pulmonary function tests performed in July 1999, FEV-1 was 
55 percent predicted, and FEV-1/FVC was 69 percent.  The 
examiner commented that the veteran had described his asthma 
symptoms as infrequent and mild, and that the veteran's 
present degree of impairment was "quite modest."

The finding of a 55 percent predicted FEV-1 on the July 1999 
pulmonary function test meets the criteria for a 60 percent 
rating under the rating schedule.  The medical records do not 
show that the veteran's asthma requires frequent visits to a 
physician.  Nonetheless, the construction of the rating 
schedule criteria, with repeated use of the word "or," 
appears to indicate that satisfaction of any one of the 
criteria under a particular rating is sufficient to warrant 
that rating.  Based on the pulmonary function test results, 
the Board grants a 60 percent for the veteran's bronchial 
asthma.

In reaching the determination regarding the rating of the 
veteran's bronchial asthma, the Board has considered whether 
staged ratings should be assigned.  The Board concludes that 
the disability has not significantly changed, and that a 
uniform evaluation is appropriate in this case.  Review of 
the record reveals that the RO did not expressly consider 
referral of the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(1998).  This regulation provides that to accord justice in 
an exceptional case where the schedular standards are found 
to be inadequate, the field station is authorized to refer 
the case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The Court 
has held that the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Although the RO did not expressly consider 
38 C.F.R. § 3.321(b)(1), the Board has reviewed the record 
with these mandates in mind, and finds no basis for further 
action on this question.  VAOPGCPREC 6-96 (1996).

Left Knee
The veteran appealed the rating that the RO initially 
assigned for service-connected residuals of a left knee 
injury.  As the rating schedule provides for ratings higher 
than 10 percent for knee disabilities, the Board finds that 
the veteran's claim for an increased rating for a left knee 
disability is a well grounded claim.  See Shipwash, supra.  
The Board also finds that the facts relevant to that claim 
have been properly developed, and that VA has satisfied its 
statutory obligation to assist the veteran in the development 
of that claim.

VA regulations provide, and the Court has emphasized, that 
evaluation of a musculoskeletal disability must include 
consideration of the veteran's ability to engage in ordinary 
activities, including employment, and of impairment of 
function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  38 C.F.R. §§ 4.10, 4.40, 4.41, 4.45, 4.59 
(1999); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The veteran's service medical records reflect that he was 
seen in June and July 1990 for a twisting injury of the left 
knee.  An MRI revealed a tear of the medial meniscus.  On VA 
medical examination in February 1991, the veteran reported 
pain in his left knee since the twisting injury in June 1990.  
The examiner noted no tenderness, swelling, or deformity of 
the knee.  The range of motion of the left knee was 0 to 120 
degrees.  The examiner's diagnosis was degenerative disease 
of the left knee.  In April 1991, the veteran wrote that he 
had limitation of motion and locking of his left knee.  In 
October 1991, the veteran wrote that a VA clinic had provided 
him with a brace that he wore on his left knee.

VA outpatient treatment notes from 1992 and 1993 included 
reports of pain and swelling in the left knee.  On VA 
examination in April 1993, the veteran reported that he 
continued to have frequent pain and intermittent diffuse 
swelling in his left knee.  Examination of the left knee 
revealed no tenderness, but mild and diffuse edema.  There 
was moderate pain in the knee with full extension to 0 
degrees.  There was moderate pain in the knee with flexion to 
110 degrees.  There was severe pain in the knee with the 
McMurray test.  X-rays of his left knee revealed normal 
articulation, with no evidence of effusion or degenerative 
changes.

In August 1993, the veteran had surgery on his left knee, 
with arthroscopy and partial medial meniscectomy.  VA 
outpatient treatment notes from March 1995 reflect that the 
veteran reported ongoing pain in his left knee.  In July 
1995, the veteran reported a recent marked decrease in left 
knee pain.  On VA examination in December 1996, the veteran 
reported pain and swelling in his left knee after prolonged 
standing or walking.  He reported that the surgery on his 
left knee had helped, but that he continued to have 
occasional pain with prolonged standing.  He reported that he 
had difficulty kneeling or squatting.

On VA examination in July 1999, the veteran reported that he 
had pain in his left knee in cold weather, and with frequent 
squatting and kneeling.  He denied any giving way or locking 
of the knee.  He reported that he worked as a mechanic.  He 
stated that he was able to perform his daily activities, but 
that he had difficulty with squatting and crawling due to 
knee pain.  The examiner observed that the left knee had 
flexion to 140 degrees, with pain from 95 degrees to 140 
degrees.  The knee had extension to 0 degrees.  The drawer 
sign and McMurray sign were negative.  No abnormalities of 
the left knee were seen on x-ray.  The examiner stated that 
the range of motion of the left knee was affected by pain, 
and that fatigue, weakness, and lack of endurance did not 
have any functional impact.

The medical evidence indicates that the injury of the 
veteran's left knee during service involved a tear of the 
medial meniscus.  The August 1993 surgery on the knee 
included a partial medial meniscectomy.  Since the surgery, 
the veteran has reported some improvement of symptoms, but 
the continuation of knee pain, particularly with certain 
movements or prolonged activities.  Under the rating 
schedule, removal of the semilunar cartilage of the knee, if 
the knee is symptomatic, is rated at 10 percent.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5259 (1999).  The  veteran's 
statements and examiners' observations show that the 
veteran's left knee, after the surgery, is symptomatic, as he 
has pain with motion of the knee.  Therefore, a 10 percent 
rating is warranted under Diagnostic Code 5259.  Even taking 
into account the pain on motion, the flexion of the knee is 
not limited to 45 degrees or less, such that a greater or 
additional rating is warranted based on limitation of motion.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (1999).  The 
symptoms of the veteran's left knee are contemplated by a 10 
percent rating under Diagnostic Code 5259, and the evidence 
does not indicate that he has such pain on motion, weakness, 
or lack of endurance that a higher rating is warranted.  The 
manifestations of his left knee disability do not present an 
exceptional or unusual disability picture, such as would 
warrant referral of the case to the appropriate authority for 
the assignment of an extraschedular evaluation.  The Board 
concludes that the disability has not significantly changed, 
and that a uniform evaluation is appropriate in this case, 
without the need for assignment of staged ratings.  Overall, 
the Board concludes that the preponderance of the evidence is 
against a rating in excess of 10 percent for the veteran's 
postsurgical left knee disability.


ORDER

Entitlement to a 60 percent disability rating for bronchial 
asthma is granted, subject to laws and regulations 
controlling the disbursement of monetary benefits.

Entitlement to a disability rating in excess of 10 percent 
for a left knee disability is denied.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals


 



